UTAH COMMERCIAL LEASE

This lease agreement is entered into on this 27th day of October, 2005, by and
between:

SCARBOROUGH BUILDING, L.L.C. (hereinafter called “LESSOR”) and

AUTHORIZE.NET, CORP. (hereinafter called “LESSEE”). For valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, LESSOR and LESSEE
do hereby covenant, contract and agree as follows:

1. PREMISES AND TERM: LESSOR hereby leases to LESSEE, for the term commencing on
the 1st day of November, 2005 and ending on the 31st day of October, 2010 (the
“TERM”), the following described premises in its present condition, located in
American Fork, Utah County, Utah:

That first floor office space known as Suite # 101, comprising 2,000 square
feet, and the entire second floor office space, comprising 12,140 square feet
(for a total combined square footage of 14,140 feet), all located at 915 South
500 East, American Fork, Utah (hereinafter the “PREMISES” or “LEASED PREMISES”).
LESSEE also has a right for the benefit of LESSEE, its employees, agents and
invitees for access to and from the Leased Premises through the building and
over property of LESSOR adjoining the Leased Premises, and to use those parts of
the building designated by LESSOR for use by LESSEE, including but not limited
to toilet rooms, elevators and unrestricted parking areas, if any.

2. RENEWAL AND RIGHT OF FIRST REFUSAL: LESSOR and LESSEE agree that:

(A) The Parties may extend or renew the lease, for which LESSEE has the right of
first refusal, for two (2) additional years at current market price for that
time, with any agreed modifications, in a separate, signed document.

(B) LESSEE shall have the right, during the Term of the Lease and any option
period, to lease any available space in the building on the same terms and
conditions as provided herein. LESSOR agrees to give LESSEE written notice of
such availability. Upon receipt of LESSOR’s notice, LESSEE shall have thirty
(30) days in which to respond to LESSOR and exercise this option.

3. RENT: The LESSEE covenants to pay to LESSOR as Rent during the first year the
sum of Nineteen thousand and Six hundred and Fifty Dollars ($19,650.00) per
month (hereinafter “the Rent”), in advance without demand on or before the first
day of each month at the office of the LESSOR. At each year’s anniversary, the
rent will increase by three percent (3%), as a Cost of Living Adjustment
(“COLA”). Therefore, on November 1st of each following year, the monthly rent
will increase by Five hundred and Ninety Dollars ($590.00). The first month’s
rent, together with the Security Deposit (see Section 8, below), shall be due at
the time of executing this Lease; the next rent payment will be due December 1,
2005.

There will be no CAM (common area maintenance) charges during the Term. In
addition, the Parties mutually agree that LESSOR forgives any further CAM
charges that remain due and payable after the payment due October 31, 2005 under
that certain lease between the Parties dated February 1, 2001, and subsequent
revisions or modifications thereto.

The LESSEE shall pay the Rent when due and payable, without any setoff,
deduction or prior demand whatsoever. Any payment by LESSEE or acceptance by
LESSOR of a lesser amount than shall be due from LESSEE to LESSOR shall be
treated as payment on account. The acceptance by LESSOR of a check for a lesser
amount with an endorsement or statement thereon, or upon any letter accompanying
such check, representing that such lesser amount is payment in full, shall be
given no effect; and LESSOR may accept such check without prejudice to any other
rights or remedies which LESSOR may have against LESSEE.

4. LATE CHARGES: LESSEE shall pay a late charge in the amount of two and
one-half percent (2.5%) of the outstanding delinquent balance for any payment of
the rent not made within ten (10) days after the due date, to cover the extra
expense involved in handling late payments. This charge is in addition to any
other rights or remedies of the LESSOR.

5. UTILITIES: LESSEE shall pay all charges for utilities for the PREMISES,
except for the following which shall be paid by LESSOR: water, electric, sewer,
power, gas and thrice weekly trash removal and cleaning of the Premises. In
addition thereto, LESSOR’s janitorial service will inspect and clean the
LESSEE’S bathrooms and its break room on non-scheduled cleaning days, except
Sundays.

6. CONDITION OF PREMISES; USE OF PREMISES: LESSOR agrees that LESSEE, upon
paying the rent and on performing all terms of this lease, shall peaceably enjoy
the Leased Premises during the Term of this Lease. By occupying the Leased
Premises as a tenant, or installing fixtures, facilities, or equipment or
performing finished work, LESSEE shall be deemed to have accepted the same and
to have acknowledged that the Premises are in the condition required by this
Lease.

LESSEE acknowledges that LESSEE has examined and knows the condition of the
Leased Premises, and has received the same in good order and repair, and agrees:

(A) To use these Leased Premises only for LESSEE’s lawful business purposes,
understood primarily to be office, management and network hosting matters.
LESSEE shall have the right to continue its use of one back-up generator on the
Premises, at its present location.
(B) To surrender the Leased Premises to LESSOR at the end of the Term or any
renewal without the necessity of any notice from either LESSOR or LESSEE to
terminate the same, and LESSEE hereby expressly waives all right to any notice
which may be required under any laws now or hereafter enacted and in force.
(C) To surrender possession of these Leased Premises at the expiration of this
Lease without further notice to quit, in as good condition as reasonable use
will permit.
(D) To keep the Premises in good condition and repair at LESSEE’s own expense,
except repairs which are the duty of LESSOR.
(E) To perform, fully obey and comply with all ordinances, rules, regulations
and laws of all public authorities, boards and officers relating to the use of
the Premises.
(F) Not to make any occupancy of the Leased Premises contrary to law or contrary
to any directions, rules, regulations, regulatory bodies, or officials having
jurisdiction or which shall be injurious to any person or property.
(G) Not to permit any waste or nuisance.
(H) Not to use the Leased Premises for living quarters or residence.

LESSOR shall pay for any expense, damage or repair occasioned by the stopping of
waste pipes or overflow from bathtubs, closets, washbasins, basins, toilets or
sinks, unless such damage is attributable, by reasonable evidence, to the acts
of LESSEE, in which case LESSEE shall reimburse LESSOR the costs of such
repairs.

LESSEE shall pay for any damage to inside window panes, window shades, curtain
rods, wallpaper, furnishings, or any other damage to the interior of the Leased
Premises.

Any SIGNS of a temporary nature which have been placed upon or about such Leased
Premises shall be replaced at LESSEE’s expense with permanent signage within
ninety (90) days of the commencement of this Lease. Upon the end of the Term of
the Lease or upon the earlier termination or notice, all signage shall be
removed by LESSEE, at LESSEE’s expense, and LESSEE shall repair any damage to
the Leased Premises which shall be occasioned by reason of such removal.

At all times, LESSEE shall keep the sidewalks, if any, hallways and all other
common areas in front of or adjoining the Leased Premises clean and in a sightly
and sanitary condition. Notwithstanding the foregoing, LESSOR shall be
responsible for all landscaping, including snow removal.

All repairs, except those specific repairs set forth below which are the
responsibility of the LESSOR, shall be made by the LESSEE at its own expense. If
the LESSOR pays for the same or any part thereof, LESSOR shall be reimbursed by
LESSEE for such amount.

The LESSOR shall be responsible for making only the following repairs [check
those that apply]:

[x] sprinkler system;

[x] heating, ventilating or air-conditioning system serving the Premises;

[x] structural repairs to windows, exterior walls, ceilings (except damage
caused by LESSEE), structural columns and structural floors which collectively
enclose the Premises (excluding, however, storefronts);

[x] the roof over the Premises;

[x] lights;

[x] electrical and plumbing systems;

[x] exterior door and its associated security system;

[x] elevator; and

[x] common areas.

LESSEE shall give LESSOR notice of the necessity for such repairs and that such
repairs did not arise from, nor were they caused by, the negligence or willful
acts of LESSEE, its agents, concessionaires, officers, employees, licensees,
invitees, or contractors.

7. FIXTURES AND TRADE FIXTURES: LESSEE shall make no improvements, alterations,
changes or additions to the Leased Premises unless such changes, improvements,
alterations, or additions: (a) are first approved in writing by LESSOR; (b) are
not in violation of restrictions placed thereon by the investor financing the
construction of the building; and (c) will not materially alter the character,
or substantially lessen the value, of the Leased Premises. LESSOR may not
unreasonably withhold approval, and if there is a dispute as to reasonableness,
it shall be determined by arbitration. Any such improvements shall be completed
within thirty (30) days of commencement.

All improvements made by LESSEE to the Premises which are so attached to the
Premises that they cannot be removed without material injury to the Premises,
shall become the property of LESSOR upon installation. Not later than the last
day of the Term, LESSEE shall, at LESSEE’s expense: (a) remove all of LESSEE’s
personal property and those improvements made by LESSEE which have not become
the property of LESSOR, including trade fixtures, cabinetwork, movable paneling,
partitions, and the like; (b) repair all injury done by or in connection with
the installation or removal of such property and improvements; and (c) surrender
the Premises in as good condition as they were at the beginning of the Term,
reasonable wear, and damage by fire, the elements, casualty, or other cause not
due to the misuse or neglect by LESSEE or LESSEE’s agents, employees, visitors,
or licensees, excepted. Unless otherwise agreed by the Parties, all property of
LESSEE remaining on the Premises after the last day of the Term of this lease
shall be conclusively deemed abandoned and may be removed by LESSOR, and LESSEE
shall reimburse LESSOR for the cost of such removal.

8. SECURITY DEPOSIT: The LESSEE, contemporaneously with the first Rent
installment, agrees to deposit with the LESSOR Nine hundred Thirty-one Dollars
and Seventeen Cents ($931.17) which amount, together with crediting the Eighteen
thousand Seven hundred Eighteen Dollars and Eighty-three Cents ($18,718.83) the
LESSOR may retain from the Parties’ prior lease agreement, makes up the sum
equal to one month’s rent, which shall be held by the LESSOR as security for the
full faith and performance by LESSEE of all of the terms, covenants and
conditions of this Lease by LESSEE.

The security deposit shall be applied to damages or rent and returned or
credited to LESSEE with an additional accrued interest credit of Two thousand
Two hundred and Fifty Dollars ($2,250.00) upon the completion of the Term, all
in accordance with the laws of the state where the Leased Premises are located
and in force at the time of execution of this Lease.

9. LESSOR’S LIEN: As additional security, LESSEE acknowledges, to the extent
allowed by applicable law, the LESSOR’S right to hold and sell with due legal
notice all property on the Premises in order to satisfy unpaid Rent, expenses,
and utilities. No property of LESSEE brought onto the Leased Premises shall be
removed by LESSEE other than in the ordinary course of business as long as
LESSEE is in default of the terms of this lease.

10. DEFAULT: Each of the following shall be deemed an Event of Default after
notice as provided in Section 11 hereof:

(A) Default in the payment of Rent or other payments hereunder.

(B) Default in the performance or observance of any covenant or condition of
this Lease by the LESSEE to be performed or observed.

(C) Abandonment of the Premises by LESSEE.

(D) The filing or execution or occurrence of:



  i.   Filing a Petition in bankruptcy by or against LESSEE; provided, however,
that if a Petition is filed against LESSEE by a third party, then LESSEE shall
have thirty (30) days within which to obtain a dismissal of such Petition.



  ii.   Filing a petition or answer seeking a reorganization, arrangement,
composition, readjustment, liquidation, dissolution or other relief of the same
or different kind under any provision of the Bankruptcy Act; provided, however,
that if such a petition or answer is filed against LESSEE by a third party, then
LESSEE shall have thirty (30) days within which to obtain a dismissal of such
petition or answer.



  iii.   Adjudication of LESSEE as a bankrupt or insolvent: or insolvency in the
bankruptcy equity sense as determined by a Bankruptcy Court.



  iv.   An assignment for the benefit of creditors whether by trust, mortgage,
or otherwise.



  v.   A petition or other proceeding by or against LESSEE for, or the
appointment of, a trustee, receiver, guardian, conservator or liquidator of
LESSEE with respect to all or substantially all its property; provided, however,
that if such a petition or other proceeding is filed against LESSEE by a third
party, then LESSEE shall have thirty (30) days within which to obtain a
dismissal of such petition or proceeding.



  vi.   A petition or other proceeding by or against LESSEE for its dissolution
or liquidation, or the taking of possession of the property of the LESSEE by any
governmental authority in connection with dissolution or liquidation; provided,
however, that if such a petition or other proceeding is filed against LESSEE by
a third party, then LESSEE shall have thirty (30) days within which to obtain a
dismissal of such petition or proceeding.

11. NOTICE OF DEFAULT: The Parties are desirous of giving one another fair
notice of any default before termination or other action under this Lease
requiring such notice. In the event of an act of default with respect to any
provision of this Lease, such act shall not constitute an Event of Default, and
neither party can institute legal action or any other action against the other
party with respect to such default without first complying with the following
conditions:

(A) Notice of such default must be in writing and must be hand-delivered, mailed
to the other party by U.S. Certified Mail return receipt requested, or if unable
to provide notice by these methods, notice from LESSOR to LESSEE by posting the
notice on the front door of the Leased Premises;
(B) Such written notice shall set forth the nature of the alleged default in the
performance of the terms of this Lease and shall designate the specific
paragraph(s) therein which relate to the alleged act of default;

(C) Such notice shall also contain a reasonably understandable description of
the action to be taken or performed by the other party in order to cure the
alleged default and the date by which the default must be remedied, which date
can be not less than ten (10) days with respect to the payment of Rent or thirty
(30) days with respect to all other defaults, from the date of mailing the
notice of default.

12. TERMINATION: Upon occurrence of any Event of Default which has not been
cured, LESSOR may, at its option, in addition to any other remedy or right given
hereunder or by law, give notice to LESSEE that this Lease shall terminate upon
the date specified in the notice, which date shall not be earlier than thirty
(30) days after mailing or delivery of such notice.

The foregoing provisions for the termination of this Lease shall not operate to
exclude or suspend any other remedy of the LESSOR for breach, or for the
recovery of Rent for the full term.

Should LESSOR be in default under of terms of this Lease, LESSEE shall be
entitled to any and all remedies available to it in accordance with applicable
law.

13. ACCELERATION: LESSEE expressly agrees and understands that upon LESSOR’S
termination of this Lease, as more specifically provided in Section 17(B)
hereof, the entire remaining balance of unpaid Rent for the remaining Term of
this Lease shall ACCELERATE, whereby the entire sum shall become immediately
due, payable, and collectable. To the extent allowed by law, LESSOR may hold the
portion of LESSEE’S security deposit remaining after reasonable cleaning and
repairs as a partial offset to satisfaction of the accelerated Rent.

14. REPOSSESSION: Upon termination of this Lease as provided herein, or pursuant
to statute, or by summary proceedings or otherwise, the LESSOR may enter
forthwith, without further demand or notice to LESSEE, and resume possession of
the Leased Premises. In no event shall such re-entry or resumption of possession
or reletting as hereafter provided be deemed to be acceptance or surrender of
this Lease or a waiver of the rights or remedies of LESSOR hereunder.

15. INTENTIONALLY OMMITTED.

16. RELETTING AFTER TERMINATION: Upon termination of this Lease in any manner
above provided, LESSOR shall use its best efforts to relet the Premises and
otherwise to mitigate its damages hereunder.

17. DAMAGES: Upon termination of this Lease if an Event of Default occurs, and
only after exhaustion of all notice periods and reasonable attempts to resolve
such potential breaches or defaults:

(A) LESSEE shall pay to LESSOR without further demand or notice the following:

i. All Rent and other payments accrued to the date of such termination and a
proportionate part of the rent otherwise payable for the month in which such
termination occurs.
ii. All future Rent and other payments to be due under the terms of this Lease
to the extent Landlord has not been able to offset same by reletting the
Premises.
iii. The reasonable costs of: making all repairs, alterations and improvements
required to be made by LESSOR hereunder because of LESSEE’s failure to make
repairs, alterations and repairs required by this Lease; and performing all
covenants of LESSEE relating to the condition of the Premises during the Term
and upon expiration or sooner termination of this Lease which covenants LESSEE
has failed to perform. Evidence, although not conclusive, of such costs may be
the costs estimated by a reputable architect or contractor selected by LESSOR or
the reasonable amounts actually expended or incurred thereafter by LESSOR.

iv. The reasonable attorneys’ fees and other costs.

(B) LESSOR shall pay to LESSEE without demand or notice the following:

i. Any and all remedies available to LESSEE in accordance with applicable law.
ii. The reasonable attorneys’ fees and other costs.

18. NON-EXCLUSIVITY OF LESSOR’S REMEDIES: The receipt of Rent after default, or
after judgment or after execution, shall not deprive the LESSOR of other actions
against the LESSEE for possession or for Rent or for damages, and all such
remedies are non-exclusive and can be exercised concurrently or separately as
LESSOR desires.

19. LESSOR NOT LIABLE FOR INJURY OR DAMAGE TO PERSONS OR PROPERTY: Unless caused
by an act or omission (of a duty set forth herein) of LESSOR or any of its
employees, agents, parents, subsidiaries, or assignees, LESSOR shall not be
liable for any injury or damage to any person or to any property at any time on
said Premises or building, from any cause whatever that may at any time exist
from the use or condition of the Premises or building from any cause, during the
Term or any renewal of this Lease.

20. TAXES: Property taxes on the Leased Premises shall be responsibility of
LESSOR. Taxes on the personal property of Lessee shall be the responsibility of
LESSEE. All other taxes shall be the responsibility of the party incurring the
same.

21. RIGHT OF RE-ENTRY: LESSOR shall have the right, by itself or agent or with
others, to enter the Premises during business hours and with twenty-four
(24) hours prior written notice, to examine or exhibit the premises, or to make
such repairs and alterations as shall be deemed necessary for the safety and
preservation of the building, to inspect and examine, to post such notices as
LESSOR may deem necessary to protect LESSOR against loss from liens of laborers,
materialmen or others, and for the purpose of permitting or facilitating
LESSOR’s performance of its obligations hereunder, or for any other reasonable
purpose which does not materially diminish LESSEE’s enjoyment or use of the
Leased Premises.

22. HOLDOVER: If LESSEE shall holdover after the expiration of the Term hereof,
with the consent of LESSOR, express or implied, such tenancy shall be from month
to month only, and not a renewal hereof; and LESSEE agrees to pay Rent and all
other charges as provided herein, and also to comply with all covenants of this
Lease for the time LESSEE holds over. LESSEE shall be entitled to possession
until LESSOR has given LESSEE thirty (30) days notice that such month to month
tenancy shall be terminated; otherwise, notice is only required as hereinafter
provided as notice of default.

If LESSEE shall hold over without the consent of LESSOR, express or implied,
then LESSEE shall be construed to be a tenant at sufferance at double the Rent
herein provided, prorated by the day, until possession is returned to LESSOR.

LESSEE’S holding over beyond the expiration of the notice period of a lawful
Notice of Termination constitutes holding over without the consent of the
LESSOR, and LESSEE shall be construed to be a tenant at sufferance, at double
the Rent herein provided, prorated by the day until possession is returned to
LESSOR, without limitation to LESSOR’S remedies and rights of recovery under
applicable law.

23. NATURE OF RELATIONSHIP BETWEEN PARTIES: The sole relationship between the
parties created by this agreement is that of LESSOR and LESSEE. Nothing
contained in this lease shall be deemed, held, or construed as creating a joint
venture or partnership between the parties.

24. RIGHT OF LESSOR TO PAY OBLIGATIONS OF LESSEE TO OTHERS: If LESSEE shall fail
or refuse to pay any sums due to be paid by it under the provisions of this
Lease, or fail or refuse to maintain the Leased Premises or any part thereof as
herein provided, then, and in such event, LESSOR, after ten (10) days notice in
writing by LESSOR to LESSEE, shall have the right to pay any such sum or sums
due to be paid by LESSEE and to do and perform any work necessary to the proper
maintenance of the Leased Premises; and the amount of such sum or sums paid by
LESSOR for the account of LESSEE and the cost of any such work, together with
interest on such amount at the maximum legal rate from the date of payment by
LESSOR until the repayment to LESSOR by LESSEE, shall be paid by LESSEE upon
demand in writing. The payment by LESSOR of any such sum or sums, or the
performance by LESSOR of any such work, shall be evidence (although not
conclusive) of the necessity for such work.

25. MECHANICS’ AND OTHER LIENS IMPOSED BY LESSEE: LESSEE shall keep the Leased
Premises and the improvements at all times during the Term free of mechanics’
and materialmen’s liens and other liens of like nature, other than liens created
and claimed by reason of any work done by or at the instance of LESSOR, and at
all times shall fully protect and indemnify LESSOR against all such liens or
claims and against all attorneys’ fees and other costs and expenses growing out
of or incurred by reason or on account of any such liens or claims. Should
LESSEE fail to fully discharge any such lien or claim, LESSOR, at its option,
may pay the same or any part thereof, LESSOR being the sole judge of the
validity of such lien or claim.

All amounts so paid by LESSOR, together with interest at the maximum legal rate
from the time of payment by LESSOR until repayment by LESSEE, shall be paid by
LESSEE upon demand, and if not so paid, shall continue to bear interest at the
aforesaid rate, interest payable monthly, as additional rent.
26. CONDEMNATION CLAUSE: In the event that all or a part of the Premises is
taken by eminent domain or conveyed in lieu of eminent domain, if the Leased
Premises reasonably cannot be used by LESSEE for its intended purposes, then
this Lease will terminate effective as of the date that the condemning authority
shall take possession of the same.

27. FIRE CLAUSE: The LESSEE agrees to notify LESSOR of any damages to the Leased
Premises by fire or other hazard and also of any dangerous or hazardous
condition within the Leased Premises immediately upon the occurrence of such
fire or other hazard or discovery of such condition.

Upon occurrence of a fire, repairs shall be made by LESSOR as soon as reasonably
may be done unless the costs of repairing the Premises exceed twenty-five
percent (25%) of the replacement cost of the building, in which case the LESSOR
may, at its option, terminate this lease by giving LESSEE written notice of
termination within thirty (30) days of the date of the occurrence.

If the LESSOR does not terminate this Lease pursuant to the paragraph above,
then LESSOR has thirty (30) days after the date of occurrence to give written
notice to LESSEE setting forth its unqualified commitment to make all necessary
repairs or replacements, the projected date of commencement of such repairs, and
the LESSOR’S best good faith estimate of the date of completion of the same.

If the LESSOR fails to give such notice, or if the date of completion is more
than ninety (90) days after the date of the occurrence, then the LESSEE may, at
its option, terminate this Lease, and the LESSOR will be obliged to refund to
the LESSEE any rent allocable to the period subsequent to the date of the fire.

28. WAIVER OF NONPERFORMANCE: Failure of the LESSOR or LESSEE to exercise any of
its rights under this Lease upon nonperformance by the LESSOR or LESSEE of any
condition, covenant or provision herein contained shall not be considered a
waiver; nor shall any waiver of nonperformance of any such condition, covenant
or provision by the LESSOR or LESSEE be construed as a waiver of the rights of
the LESSOR or LESSEE as to any subsequent defective performance or
nonperformance hereunder.

29. PAROL EVIDENCE CLAUSE: This instrument constitutes the final, fully
integrated expression of the agreement between the LESSOR and the LESSEE, and it
cannot be modified or amended in any way except in writing signed by the LESSOR
and LESSEE.

30. SUBORDINATION: This Lease is subordinate to the lien of all present or
future mortgages that affect the Leased Premises and to all renewals,
modifications, replacements and extensions of this lease. This clause shall be
self-operative; but in any event, LESSEE agrees to execute promptly and deliver
any estoppel certificate or other assurances that LESSOR may request in
furtherance of this provision.

31. INSURANCE: LESSEE shall, during the entire Term of the Lease, keep in full
force and affect a policy of public liability insurance with respect to its
personal property and the business operated by LESSEE in the property.

LESSOR shall, during the term hereof, at its sole expense, provide and keep in
force insurance on the building against loss or damage by fire and extended
coverage, in an amount equal to One hundred percent (100%) of the full insurable
value, which insurance shall be placed with an insurance company or companies
approved by LESSOR and licensed to do business in the state wherein lay the
Leased Premises. The term “full insurable value” shall mean actual replacement
value of the building (exclusive of costs of excavation, foundations and footing
below ground level). The insurance required under this paragraph shall be
carried in the name of the LESSOR and LESSEE and shall provide that any proceeds
thereunder shall be paid to LESSOR and LESSEE and any applicable mortgage
holder, according to their respective interests.

Duplicate originals or certificates of insurance of the policies provided shall
be furnished by LESSOR and LESSEE to each other.

32. NOTICES: All notices and communications concerning this Lease shall be
mailed to the Parties at the following addresses:

         
LESSOR:
  LESSEE:

Mark R. Webb Pine Valley Realty
  Authorize.Net Corp.

50 W. Canyon Crest
    915 S. 500 E., #200  
Alpine, UT 84004
  Amer. Fork, UT 84003


With copies to:

         
General Counsel
  Stephen G. Snyder, Esq.

Lightbridge, Inc.
  333 N. Main Street
30 Corporate Drive
  Alpine, UT

Burlington, MA 01803
    84004  

33. SALE BY LESSOR: In the event of a sale or conveyance by LESSOR of all or
part of the Leased Premises, the same shall operate to release LESSOR from any
future liability upon any of the covenants or conditions, express or implied,
herein contained in favor of LESSEE; and in such event LESSEE agrees to look
solely to the responsibility of the successor-in-interest of LESSOR in and to
this lease. This Lease shall not be affected by any such sale, and LESSEE agrees
to attorn to the purchaser or assignee. LESSEE agrees to permit LESSOR, at any
time within sixty (60) days prior to the expiration of this Lease, to place upon
or in the window of the Leased Premises any usual or ordinary For Rent or
similar sign and to allow prospective tenants, applicants, or agents of LESSOR
to enter, with twenty-four (24) hours written notice, and examine the Leased
Premises during business hours and during the last sixty (60) days of the Term
hereof, and to permit LESSOR or LESSOR’s agents, at any time, with twenty-four
(24) hours written notice, during the Term hereof, to conduct prospective
purchasers through the Leased Premises during reasonable business hours.

34. COURT ACTION, ATTORNEY’S FEES AND COSTS: If, upon failure of either party to
comply with any of the covenants, conditions, rules or regulations of and in
this Lease, and if suit should be brought for damages on account, or to enforce
the payment of Rent herein stipulated, or to recover possession of the Premises
or to enforce any provision hereof, the losing party agrees to pay to the
prevailing party reasonable attorneys’ fees, costs and expenses incurred in
prosecuting these suits.

35. ASSIGNMENTS AND SUB-LEASE: The LESSEE hereby agrees not to assign this Lease
voluntarily or involuntarily, nor to sub-lease the Premises or any part of the
Leased Premises, without the written consent of the LESSOR, under penalty of
instant forfeiture of this Lease. All rights and liabilities herein given to or
imposed upon either of the Parties shall extend to the heirs, executors,
administrators, successors and assigns of such party. LESSOR agrees to cooperate
and to provide consent reasonably as to an assignment to: (a) a subsidiary,
affiliate or parent company of LESSEE; or (b) any entity which succeeds to all
or part of LESSEE’s assets by merger, sale or otherwise.

36. INTERPRETATION: Whenever any word is used in this agreement in the masculine
gender, it shall also be construed as being used in the feminine and neuter
genders, and singular usage shall include the plural and vice versa, all as the
context shall require.

37. MODIFICATION: Any modification or amendment off this agreement shall be in
writing and shall be executed by all Parties. ANY REDUCTION OF THE LEASE PERIOD
SHALL REQUIRE DIFFERENT RENT RATES AND OTHER TERMS.

38. SEVERABILITY CLAUSE: If any term, covenant, condition, or provision of this
Lease is held by a court of competent jurisdiction to be invalid, void, or
unenforceable, the remainder of the provisions shall remain in full force and
effect and shall in no way be affected, impaired, or invalidated.

39. LAW TO APPLY: This Lease shall be construed under and in accordance with the
laws of the State of Utah. Those laws shall govern every aspect of the
enforcement of this lease.

40. ADDENDUMS: The following addendums are attached to this Lease and shall be
initialed by the parties. (Check all that apply or check none)

( ) Option to Purchase

( ) Arbitration Agreement

(x) Other: Appendix A, “Trusted Visitor Access Badge Form and Policy.”

41. OTHER PROVISIONS: The Parties agree that:

(A) All improvements to the Leased Premises must be approved by LESSOR prior to
commencement, and made at LESSEE’s expense. However, LESSOR has agreed to remove
two walls and repaint Suite #101, as well as to install new carpet and blinds,
provided those improvements do not exceed Ten thousand Dollars ($10,000.00). If
the costs of such build-out exceed that sum, the LESSOR shall bear such
overages. In addition, Lessor agrees to make necessary improvements to the air
conditioning for Mr. Roy Banks’ office..

(B) LESSOR and its agents agree to abide by LESSOR’s security procedures,
attached hereto as Appendix A, “Trusted Visitor Access Badge Form and Policy.”

All documents such as schedules, exhibits and like documents are incorporated
herein and shall initialed by all Parties. If LESSEE is a corporation, each
person executing this Lease represents and warrants that he is duly authorized
to execute and deliver this Lease on behalf of the corporation. Those persons
further represent that the terms of this Lease are binding upon the corporation.

In Witness hereof, the undersigned LESSOR and LESSEE execute this Lease to be
effective as of the day and date first above written.

     
LESSEE(s)
  LESSOR(s)
 
   
By: /s/ Timothy C. O’Brien
  /s/ Mark D. Webb
 
   
Signature (Authorize.Net, Corp.)
  Signature (Agent for Scarborough Building L.L.C.)
Printed Name: Timothy C. O’Brien Its CFO
  Printed Name: Mark D. Webb, Its Agent
 
   

1

Appendix A — Trusted Visitor Access Badge Form and Policy

(see attached)

2